DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al., US 2014/0022430.
In regard to claim 1, Ueno et al., US 2014/0022430, discloses an image sensor, comprising: 
a pixel array (see figure 2, element 10) including a plurality of pixels (see figure 2, element 11) connected to row lines extending in a first direction and column lines extending in a second direction intersecting the first direction (see para 65); 

a sampling circuit (see figure 2, element 22) including a plurality of comparators (see figure 4, element 61n), each comparator of the plurality of comparators having a first input terminal (see figure 5, element IN2) connected to a column (see figure 4, element 42) of the column lines and a second input terminal (see figure 5, element IN1) configured to receive the ramp voltage (see figure 4, element 32) (see para 127-132 and 150-152); and 
an analog-to-digital converter (see figure 4, element 31N) configured to convert an output of the plurality of comparators to a digital signal (see para 155), 
wherein the plurality of comparators include a first comparator (see figure 4, element 611) connected to a first column line, and a second comparator (see figure 4, element 612) connected to a second column line adjacent to the first column line in the first direction (see para 126-131), 
wherein each of the first comparator and the second comparator includes a first transistor (see figure 5, element FET#A1) and a second transistor (see figure 5, element FET#A2) disposed sequentially in the second direction (see para 141-143), and 
wherein a gap between the first transistor (see figure 10, element A1n-1) of the first comparator and the second transistor (see figure 10, element A2n-1) of the first comparator is different from a gap between the first transistor (see figure 10, element A1n) of the second comparator and the second transistor (see figure 10, element A2n) of the second comparator (see para 190-197: the gap between 
In regard to claim 2, Ueno et al., US 2014/0022430, discloses the image sensor of claim I. wherein the first comparator includes a metal-oxide semiconductor (MOS) capacitor of the first comparator, and the second comparator includes a MOS capacitor of the second comparator, and wherein a position of the MOS capacitor of the first comparator is different from a position of the MOS capacitor of the second comparator in the first direction and in the second direction (see para 91).
In regard to claim 3, Ueno et al., US 2014/0022430, discloses the image sensor of claim 1. wherein the first comparator includes an output transistor (see figure 5, element FET#B1) of the first comparator connected between a first power node configured to supply a power voltage and an output terminal of the first comparator, wherein the second comparator includes an output transistor (see figure 5, element FET#B2) of the second comparator connected between the first power node and an output terminal of the second comparator, and wherein a position of the output transistor of the first comparator is different from a position of the output transistor of the second comparator in the first direction and the second direction (see figure 10 and para 141-151 and 190).
In regard to claim 4, Ueno et al., US 2014/0022430, discloses the image sensor of claim 1, wherein each of the first comparator and the second comparator includes a plurality of transistors configured to provide an amplifier circuit, and wherein at least one transistor of the plurality of transistors included in the first comparator and at least one corresponding transistor of the plurality of transistors included in the second comparator are disposed in a same position in the second direction (see figure 5 and para 141-151).

In regard to claim 9, Ueno et al., US 2014/0022430, discloses the image sensor of claim 1, wherein a size of a region including circuit elements of the first comparator is equal to a size of a region including circuit elements of the second comparator (see figure 4).
In regard to claim 10, Ueno et al., US 2014/0022430, discloses the image sensor of claim 1, wherein each of the first comparator and the second comparator includes a third transistor adjacent to the second transistor in the second direction (see figure 5, element FET#B1).
In regard to claim 11, Ueno et al., US 2014/0022430, discloses the image sensor of claim 10, wherein a gap between the second transistor of the first comparator and the third transistor of the first comparator is different from a gap between the second transistor of the second comparator and the third transistor of the second comparator, in the second direction (see figure 10).
In regard to claim 12, Ueno et al., US 2014/0022430, discloses the image sensor of claim 10, wherein a gap between the second transistor of the first comparator and the third transistor of the first comparator is equal to a gap between the first transistor of the second comparator and the second transistor of the second comparator, in the second direction (see figure 8).

In regard to claim 14, Ueno et al., US 2014/0022430, discloses the image sensor of claim 10, wherein a gap between the first transistor of the first comparator and the third transistor of the first comparator is different from a gap between the first transistor of the second comparator and the third transistor of the second comparator, in the second direction (see figure 5 and 10).
In regard to claim 15, Ueno et al., US 2014/0022430, discloses the image sensor of claim 10, wherein a gap between the first transistor of the first comparator and the second transistor of the second comparator is less than a length of the second transistor of the first comparator, in the second direction (see figures 6 and 10: the distance between the transistors is less the length H of a transistor).
In regard to claim 16, Ueno et al., US 2014/0022430, discloses an image sensor, comprising: 
a pixel array (see figure 2, element 10) including a plurality of pixels (see figure 2, element 11) connected to row lines extending in a first direction and column lines extending in a second direction intersecting the first direction (see para 65);
a sampling circuit (see figure 2, element 31) including a plurality of comparators (see figure 4, element 61), each comparator of the plurality of 
a sampling circuit (see figure 2, element 22) including a plurality of comparators (see figure 4, elements 61n) and connected to the column lines, wherein the plurality of comparators include circuit elements disposed on a substrate and a plurality of metal-oxide semiconductor (MOS) capacitors (see figure 10, elements C#A1n and C#A2B1n) configured to determine a bandwidth of an output signal (see para 128-131, 176-177, and 202), 
wherein the plurality of comparators includes odd comparators connected to odd- numbered column lines and even comparators connected to even-numbered column lines (see figure 10), 
wherein the plurality of MOS capacitors includes odd MOS capacitors corresponding to the odd comparators and even MOS capacitors corresponding to the even comparators (see figure 10), 
wherein the odd MOS capacitors are disposed in a first position in the second direction, and the even MOS capacitors are disposed in a second position in the second direction, and wherein the second position is different from the first position comparator (see para 190-197 and figure 10: the gap between capacitors C#A1n-1 and C#A2B1n-1 is different form the gap of the interlaced transistors C#A1n and C#A2B1n).

In regard to claim 18, Ueno et al., US 2014/0022430, discloses the image sensor of claim 16, wherein transistors (see figure 10, element B1n-1) different from the odd NOS capacitors are disposed in the second position in the odd comparators, and transistors (see figure 10, element B1n) different from the even MOS capacitors are disposed in the first position in the even comparators (see para 190-192).
In regard to claim 19, Ueno et al., US 2014/0022430, discloses the image sensor of claim 18, wherein the transistors different from the odd NGS capacitors have a same type as the transistors different from the even MOS capacitors (see para 190-192).
In regard to claim 20, Ueno et al., US 2014/0022430, discloses the image sensor of claim 16, wherein the plurality of comparators includes a plurality of output transistors (see figure 5, element FET#B1) configured to output the output signal, and wherein gates of the plurality of output transistors are connected to gates of the plurality of MOS capacitors (see figure 10 and para 141-151 and 190-197).
In regard to claim 21, Ueno et al., US 2014/0022430, discloses the image sensor of claim 20, wherein the plurality of output transistors includes odd output transistors corresponding to the odd comparators, and even output transistors corresponding to the even comparators, and wherein positions of the odd output transistors different from positions of the even output transistors (see figure 10 and para 141-151 and 190-197).

In regard to claim 24, Ueno et al., US 2014/0022430, discloses an image sensor, comprising: 
a pixel array (see figure 2, element 10) including a plurality of pixels (see figure 2, element 11) connected to a plurality of row lines extending in a first direction and a plurality of column lines (see para 65);
and a plurality of comparators (see figure 4, elements 61n) connected to the column lines, and disposed in a plurality of unit regions arranged in the first direction (see para 128-131), 
wherein each of the plurality of comparators includes a first transistor (see figure 5, element FET#A1) and a second transistor (see figure 5, element FET#A2) (see para 141-143),
wherein the plurality of comparators includes a pair of adjacent comparators (see figure 10), and 
wherein a gap between first transistors included in the pair of adjacent comparators is smaller than a gap between second transistors included in the pair of adjacent comparators (see para 190-197: the gap between transistors A1n-1 and A2n-1 is different form the gap of the interlaced transistors A1n and A2n).
.

Allowable Subject Matter
Claims 5-7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0128653, discloses an imaging device with a sampling circuit with a plurality of comparators.  US 2017/0201702, discloses an imaging device column sampling with comparators with transistors.  US 2018/0109750, discloses an imaging device with column comparators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs